


Exhibit 10.1


Supplemental Agreement No. 29


to


Purchase Agreement No. 1977


between


The Boeing Company


and


American Airlines, Inc.


Relating to Boeing Model 737-800 Aircraft




THIS SUPPLEMENTAL AGREEMENT, entered into as of July 29, 2008, (Supplemental
Agreement Number 29) by and between THE BOEING COMPANY, a Delaware corporation
with offices in Seattle, Washington, (Boeing) and AMERICAN AIRLINES, INC., a
Delaware corporation with offices in Fort Worth, Texas, together with its
successors and permitted assigns (Customer);


WHEREAS, Boeing and Customer entered into Purchase Agreement No. 1977 dated
October 31, 1997, relating to Boeing Model 737-823 aircraft, as amended and
supplemented (the Purchase Agreement).  Capitalized terms used herein without
definitions shall have the meanings specified therefore in such Purchase
Agreement;


WHEREAS, pursuant to Letter Agreement No. 6-1162-AKP-075 titled Aircraft
Purchase Rights and Substitution Rights (the “Rights Letter”), Boeing and
Customer have agreed to, among other things, the treatment of aircraft Purchase
Rights;


WHEREAS, pursuant to Purchase Agreement No. 1977 Supplement Agreement No. 19
(“SA 19”), Boeing and Customer have agreed to, among other things, [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT];


WHEREAS, pursuant to Letter Agreement No. 6-1162-LAJ-936, Boeing and Customer
have agreed to, among other things [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT];


WHEREAS, Customer wishes to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];


WHEREAS, Customer wishes to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];


WHEREAS, pursuant to Section 6 of SA 19, as revised in Table 1(R3) in SA 26,
Customer wishes to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and




WHEREAS, Customer and Boeing wish to amend the Purchase Agreement by
consolidating Table 1(R4) and Table 1A(R7) into Tables 1, 1A and 1B, with
respect to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:


1.  
Table of Contents, Articles, Tables and Exhibits, and Letter Agreements:



1.1 The Table of Contents dated June 2008 of the Purchase Agreement is removed,
in its entirety, and replaced with the Table of Contents attached hereto and
hereby made a part of the Purchase Agreement;


1.2 The Table 1(R4) and Table 1A(R7) to the Purchase Agreement are removed, in
their entirety, and replaced with the Tables 1, 1A and 1B attached hereto and
hereby made a part of the Purchase Agreement with respect to [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT];


1.3 Attachment B(R9) to the Rights Letter is removed, in its entirety, and
replaced with Attachment B attached hereto and hereby made part of the Purchase
Agreement. The revised numbers of certain Customer MADP rights, pursuant to this
Supplemental Agreement  Number 29, are reflected in the attached Attachment B;


1.4 Attachment C(R4) to the Rights Letter is removed, in its entirety, and
replaced with the Attachment C attached hereto and hereby made part of the
Purchase Agreement. The revised numbers of certain Customer QADP rights,
pursuant to this Supplemental Agreement  Number 29, are reflected in the
attached Attachment C; and


1.5 Supplement Exhibit BFE1(R9) is removed, in its entirety, and replaced with
Supplement Exhibit BFE1 attached hereto and hereby made part of the Purchase
Agreement. The updated on-dock dates for all contracted firm Aircraft thru
December 2013 are reflected in the attached Supplement Exhibit BFE1.


2.  
Advance Payments for Aircraft.



Customer and Boeing each agree that due at the signing of this Agreement,
Customer owes Boeing a total of [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


The Purchase Agreement will be deemed to be amended to the extent provided
herein and as so amended will continue in full force and effect.  In the event
of any inconsistency between the above provisions and the provisions contained
in the referenced exhibits to this Supplemental Agreement, the terms of the
exhibits will control.


EXECUTED IN DUPLICATE as of the day and year first above written.


THE BOEING
COMPANY                                                                                     AMERICAN
AIRLINES, INC.






By:
                                              By:                                             




 
Its:    Attorney-In-Fact    
Its: VP Corporate Development and Treasurer




P.A. No. 1977                                                          SA-29
AAL Page




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




 SA
ARTICLES NUMBER


1.                   Quantity, Model and
Description                                                                                              SA21


2.                   Delivery Schedule


3.                   Price


4.                   Payment


5.                   Miscellaneous




TABLE


 
1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] 
SA29



 
1A
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] 
SA29



 
1B
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] 
SA29



EXHIBITS


A.  
Aircraft Configuration



   A1                      Aircraft Configuration SA28


B.                   Aircraft Delivery Requirements and Responsibilities


C.                   Defined Terms




SUPPLEMENTAL EXHIBITS


   AE1                                                                                                                             Escalation
Adjustment Airframe and Optional FeaturesSA20


BFE1                   BFE Variables SA29


CS1                   Customer Support Variables


SLP1                   Service Life Policy Components


EE1                   Engine Escalation, Engine Warranty and Patent Indemnity


LETTER AGREEMENTS


6-1162-AKP-070                                   Miscellaneous Commitments for
Model 737, 757,
767 and 777 Aircraft


6-1162-AKP-071                                   Purchase Obligations


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-074R2                                   Business Considerations


6-1162-AKP-075                                   Aircraft Purchase Rights and
Substitution Rights
- Attachment A
- Attachment B SA29
- Attachment C SA29


6-1162-AKP-076                                   Aircraft Performance Guarantees


6-1162-AKP-077                                   Spares Matters


6-1162-AKP-078                                   Model 737 Miscellaneous
Commitments


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-080                                   Installation of Cabin Systems
Equipment


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-082                                   Confidentiality


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-AKP-117                                   Delivery Schedule


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]SA28





PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Table 1 to
Purchase Agreement No. 1977


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Table 1 to
Purchase Agreement No. 1977


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Table 1 to
Purchase Agreement No. 1977


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Table 1 to
Purchase Agreement No. 1977


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]







PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Table 1 to
Purchase Agreement No. 1977


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Table 1A to
Purchase Agreement No. 1977


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Table 1A to
Purchase Agreement No. 1977


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Table 1A to
Purchase Agreement No. 1977


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Table 1B to
Purchase Agreement No. 1977


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Table 1B to
Purchase Agreement No. 1977


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Attachment B to Letter Agreement 6-1162-AKP-075




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Attachment B to Letter Agreement 6-1162-AKP-075




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Attachment C to Letter Agreement 6-1162-AKP-075


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

Attachment C to Letter Agreement 6-1162-AKP-075


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]









PA No. 1977                                                                 SA29


 
 

--------------------------------------------------------------------------------

 

BUYER FURNISHED EQUIPMENT VARIABLES


between


THE BOEING COMPANY


and


AMERICAN AIRLINES, INC.




Supplemental Exhibit BFE1 to Purchase Agreement Number 1977







P.A. No. 1977                                                            BFE1
SA29 AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY



BUYER FURNISHED EQUIPMENT VARIABLES


relating to


BOEING MODEL 737 AIRCRAFT




This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates
and other variables applicable to the Aircraft.




1.           Supplier Selection.


Customer will:


1.1           Select and notify Boeing of the suppliers and part numbers of the
following BFE items by the following dates:


Galley
System                                                                           Complete


Galley
Inserts                                                                           Complete


Seats
(passenger)                                                                Complete


Cabin Systems
Equipment                                                                           Complete


Miscellaneous Emergency
Equipment                                                                Complete


Cargo Handling
Systems                                                                Complete




For a new certification, supplier requires notification [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]to
Cargo Handling System on-dock date.





P.A. No. 1977                                                         BFE1-
SA29  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY









2.           On-dock Dates


 On or before [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], Boeing will
provide to Customer a BFE Requirements On-Dock/Inventory Document (BFE Document)
or an electronically transmitted BFE Report which may be periodically revised,
setting forth the items, quantities, on-dock dates and shipping instructions
relating to the in-sequence installation of BFE.  For planning purposes, a
preliminary BFE on-dock schedule is set forth below:




Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
 
Provision Kits
   
Winglets
   









































Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
   
Provision Kits
   
Winglets
   









Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets
 

















Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
 
Cargo Systems
 
Provision Kits
 
Winglets
   









Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
   
Winglets
   

















Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
 
Winglets
 















Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
 
Winglets
 




P.A. No. 1977                                                         BFE1-
SA29  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
BOEING PROPRIETARY



Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
   
Winglets
   













Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
 
Provision Kits
 
Winglets
   













Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
   
Provision Kits
   
Winglets
   









Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
 
Winglets
   

















Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
 
Winglets
 









Item                                                              Preliminary
On-Dock Dates



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Aircraft
Seats
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Galleys/Furnishings
Antennas & Mounting Equipment
Avionics
Cabin Systems Equipment
Miscellaneous Emergency Equipment
Textiles/Raw Material
Cargo Systems
Provision Kits
Winglets
 









3.  
Additional Delivery Requirements



Customer will insure that Customer’s BFE suppliers provide sufficient
information to enable Boeing, when acting as Importer of Record for Customer’s
BFE, to comply with all applicable provisions of the U.S. Customs Service.

P.A. No. 1977                                                         BFE1-
SA29  AAL
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
6-1162-CLO-1034  Page 16

6-1162-CLO-1034




American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas  75261-9616




Subject:                      Installation of Cabin Systems Equipment


Reference:
Purchase Agreement No. 1977 (the Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc.  (Customer) relating to Model 737-823
aircraft (the Aircraft)





This Letter Agreement amends and supplements the Purchase Agreement.  All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.


Customer has requested that Boeing install in the Aircraft the in-flight
entertainment and cabin communications systems (IFE/CCS) described in
Attachment A to this Letter Agreement.


Because of the complexity of the IFE/CCS, special attention and additional
resources will be required during the development, integration, certification,
and manufacture of the Aircraft to achieve proper operation of the IFE/CCS at
the time of delivery of the Aircraft.  To assist Customer, Boeing will perform
the functions of project manager (the Project Manager) as set forth in
Attachment B.


1.                Responsibilities.


1.1                Customer will:


1.1.1                Provide Customer's IFE/CCS system requirements to Boeing;


1.1.2                Customer has already selected the IFE/CCS suppliers
(Suppliers).
1.1.3                Promptly after selecting Suppliers, participate with Boeing
in meetings with Suppliers to ensure that Supplier's functional system
specifications meet Customer and Boeing's respective requirements.  Such
functional systems specifications define functionality to which Boeing will test
prior to delivery but is not a guarantee of functionality at delivery;


1.1.4                Select Supplier part numbers;


1.1.5                Negotiate and obtain agreements on product assurance,
product support following Aircraft delivery (including spares support), and any
other special business arrangements directly with Suppliers;


1.1.6                Provide pricing information for part numbers selected above
to Boeing by a mutually selected date;


1.1.7                Negotiate and obtain agreements with any required service
providers; and


1.1.8                Include in Customer's contract with any seat supplier a
condition obligating such seat supplier to enter into and comply with a Boeing
approved bonded stores agreement.  This bonded stores agreement will set forth
the procedures concerning the use, handling and storage for the Boeing owned
IFE/CCS equipment during the time such equipment is under the seat supplier's
control.






1.2                Boeing will:


1.2.1                Perform the Project Manager functions stated in
Attachment B;


1.2.2                Provide Aircraft interface requirements to Suppliers;


1.2.3                Assist Suppliers in the development of their IFE/CCS system
specifications and approve such specifications;


1.2.4                Negotiate terms and conditions (except for price, product
assurance, product support following Aircraft delivery and any other special
business arrangements) and enter into contracts with Suppliers and manage such
contracts for the IFE/CCS;


1.2.5                Coordinate the resolution of technical issues with
Suppliers;


1.2.6                Ensure that at time of Aircraft delivery the IFE/CCS
configuration meets the requirements of the Options contained in Attachment A to
this Letter Agreement as such Attachment A may be amended from time to time; and


1.2.7                Obtain FAA certification of the Aircraft with the IFE/CCS
installed therein.


2.                Software.


IFE/CCS systems may contain software of the following two types.


2.1                Systems Software.  The software required to operate and
certify the IFE/CCS systems on the Aircraft is the Systems Software and is part
of the IFE/CCS.


2.2                Customer's Software.  The software accessible to the Aircraft
passengers which controls Customer's specified optional features is Customer's
Software and is not part of the IFE/CCS.


2.2.1             Customer is solely responsible for specifying Customer's
Software functional and performance requirements and ensuring that Customer's
Software meets such requirements.  Customer and Customer's Software supplier
will have total responsibility for the writing, certification, modification,
revision, or correction of any of Customer's Software.  Boeing will not perform
the functions and obligations described in paragraph 1.2 above, nor the Project
Manager's functions described in Attachment B, for Customer's Software.


2.2.2             The omission of any Customer's Software or the lack of any
functionality of Customer's Software will not be a valid condition for
Customer's rejection of the Aircraft at the time of Aircraft delivery.


2.2.3             Boeing has no obligation to approve any documentation to
support Customer's Software certification.  Boeing will only review and operate
Customer's Software if in Boeing's reasonable opinion such review and operation
is necessary to certify the IFE/CCS system on the Aircraft.


2.2.4                      Boeing will not be responsible for obtaining FAA
certification for Customer's Software.


3.                Changes.


3.1                After Boeing and Supplier have entered into a contract for
the purchase of the IFE/CCS, changes to such contract may only be made by
Boeing.  Any Customer request for changes to the IFE/CCS specification after the
Boeing/Supplier contract has been signed must be made in writing directly to
Boeing.  Boeing shall respond to such request by Customer in a timely
manner.  If such change is technically feasible and Boeing has the resources and
time to incorporate such change, then Boeing shall negotiate with the Supplier
to incorporate such change into the contract for the IFE/CCS.  Any Supplier
price increase resulting from such a change will be negotiated between Customer
and Supplier.


3.2                Boeing and Customer recognize that the developmental nature
of the IFE/CCS may require changes to the IFE/CCS or the Aircraft in order to
ensure (i) compatibility of the IFE/CCS with the Aircraft and all other Aircraft
systems, and (ii) FAA certification of the Aircraft with the IFE/CCS installed
therein.  In such event Boeing will notify Customer and recommend to Customer
the most practical means for incorporating any such change.  If within 15 days
after such notification Customer and Boeing through negotiations cannot mutually
agree on the incorporation of any such change or alternate course of action,
then the remedies available to Boeing in Paragraph 6 shall apply.


3.3                The incorporation into the Aircraft of any mutually agreed
change to the IFE/CCS may result in Boeing adjusting the price of the Options
contained in Attachment A to this Letter Agreement.


3.4                Boeing's obligation to obtain FAA certification of the
Aircraft with the IFE/CCS installed is limited to the IFE/CCS as described in
Attachment A, as Attachment A may be amended from time to time.


4.                Supplier Defaults.


Boeing shall notify Customer in a timely manner in the event of a default by a
Supplier under the Supplier's contract with Boeing.  Within 15 days of
Customer's receipt of such notification, Boeing and Customer shall agree through
negotiations on an alternative Supplier or other course of action.  If Boeing
and Customer are unable to agree on an alternative Supplier or course of action
within such time, the remedies available to Boeing in Paragraph 6 shall apply.


5.                Exhibits B and C to the AGTA.


IFE/CCS is deemed to be BFE for the purposes of Exhibit B, Customer Support
Document, and Exhibit C, the Product Assurance Document, of the AGTA.


6.                [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


6.1                [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; or


6.2                [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.3                [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


7.           Advance Payments.


7.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT])
.


7.2           Aircraft Price.  [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


8.                Customer's Indemnification of Boeing.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



P.A. No. 1977
Cabin_Systems_Equipment 
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
6-1162-CLO-1034  Page 16

9.  
Title and Risk of Loss.



Title and risk of loss of IFE/CCS equipment will remain with Boeing until the
Aircraft title is transferred to Customer.


If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.




Very truly yours,


THE BOEING COMPANY




By                                          


Its           Attorney-In-Fact           




ACCEPTED AND AGREED TO this


Date:                                , 2008


AMERICAN AIRLINES, INC.




By                                          


Its                                          





P.A. No. 1977
Cabin_Systems_Equipment 
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
Attachment A to
 
Letter Agreement No. 6-1162-CLO-1034
 
Page
 

Attachment A
Cabin Systems Equipment






The following Options describe the items of equipment that under the terms and
conditions of this Letter Agreement are considered to be IFE/CCS.  Each such
Option is fully described in Option Document /document number/ as described in
Exhibit A to the Purchase Agreement.  Final configuration will be based on
Customer acceptance of any or all Options listed below.


Option Request Number and Title


2451B815K32  IN-FLIGHT ENTERTAINMENT - POWER DISTRIBUTION PANEL WIRING
-  INSTALLATION FOR ADDITIONAL CAPACITY


2454B491A36  IN-SEAT POWER OUTLETS - INSTALLATION - PC POWER 110 VAC 60 HZ  -
112 OUTLETS - ASTRONICS - BFE/SPE


2454B491A37  MP - IN-SEAT POWER OUTLETS - INSTALLATION - PC POWER 110 VAC 60
HZ  - 112 OUTLETS - ASTRONICS - BFE


4420B650Z01  IFE SYSTEM - TERMINAL DATA LOADER (TDL) PARTIAL PROVISIONS - SYSTEM
CONTROLLER ANALOG (SC-A) SERVER BASED SYSTEM


4420B650Z06  MP - IFE SYSTEM - INSTALLATION OF PARTIAL PROVISIONS - TERMINAL
DATA LOADER (TDL)  - SYSTEM CONTROLLER ANALOG (SC-A) SERVER BASED SYSTEM


4420C583K97  IN FLIGHT ENTERTAINMENT - PARTIAL PROVISIONS FOR A SERVER BASED
SYSTEM - SYSTEM CONTROLLER-ANALOG ON E8 WITH LEGACY AUDIO AND VIDEO - G7 BITE
PANEL PROVISIONS - PANASONIC


4420C583K98  IN FLIGHT ENTERTAINMENT - ADDITIONAL PARTIAL PROVISIONS FOR A
SERVER BASED SYSTEM - SYSTEM CONTROLLER-ANALOG ON E8 WITH LEGACY AUDIO AND VIDEO
- G7 BITE PANEL - 160 PAX - PANASONIC - BFE/SPE


4420C583K99  MP - IN FLIGHT ENTERTAINMENT -  REPLACEMENT - BITE PANEL TO CLOSET
G7 - PANASONIC - CSE









P.A. No. 1977Cabin_Systems_Equipment 
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 

Attachment B
Project Manager






This Attachment B describes the functions that Boeing will perform as Project
Manager to support (i) the development and integration of the IFE/CCS and (ii)
the FAA certification of the IFE/CCS when installed on the Aircraft.


1.           Project Management


Boeing will perform the following functions for the IFE/CCS.  Boeing will have
authority to make day-to-day management decisions, and decisions on technical
details which in Boeing's reasonable opinion do not significantly affect form,
fit, function, cost or aesthetics.  Boeing will be responsible for:


 
A.
Managing the development of all program schedules;



 
B.
Evaluating and approving Supplier's program management and developmental plans;



 
C.
Defining program metrics and status requirements;



 
D.
Scheduling and conducting program status reviews;



 
E.
Scheduling and conducting design and schedule reviews with Customer and
Suppliers;



F.       Monitoring compliance with schedules;


 
G.
Evaluating and approving any recovery plans or plan revisions which may be
required of either Suppliers or Customer;



 
H.
Leading the development of a joint IFE/CCS project management plan (the Program
Plan) and;



 
I.
Managing the joint development of the System Specification



2.           System Integration


Boeing's performance as Project Manager will include the functions of systems
integrator (Systems Integrator).  As Systems Integrator Boeing will perform the
following functions:


 
A.
As required, assist Suppliers in defining their system specifications for the
IFE/CCS, approve such specifications and develop an overall system functional
specification;



 
B.
Coordinate Boeing, Customer and Supplier teams to ensure sufficient Supplier and
Supplier sub system testing and an overall cabin system acceptance test are
included in the Program Plan; and



 
C.
Organize and conduct technical coordination meetings with Customer and Suppliers
to review responsibilities, functionality, Aircraft installation requirements
and overall program schedule, direction and progress.



3.           Seat Integration


 
A.
Boeing will coordinate the interface requirements between seat suppliers and
Suppliers.  Interface requirements are defined in Boeing Document Nos. D6-36230,
"Passenger Seat Design and Installation"; D6-36238, "Passenger Seat Structural
Design and Interface Criteria"; D222W232, "Seat Wiring and Control
Requirements"; and D222W013-4, "Seat Assembly Functional Test Plan".



 
B.
The Suppliers will be required to coordinate integration testing and provide
seat assembly functional test procedures for seat electronic parts to seat
suppliers and Boeing, as determined by Boeing.



 
C.
The Suppliers will assist the seat suppliers in the preparation of seat assembly
functional test plans.








P.A. No. 1977Cabin_Systems_Equipment 
BOEING PROPRIETARY


 

 
